DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite, “the solder barrier including a linear shape from a top view”. It is unclear what is a linear shape referring to because the specification does not describe the limitation in a way that is understood by one of ordinary skill in the art. The specification does not even mention the word “linear” . However, the top view figure and the cross section figure as disclosed show the barrier element has a rectangular shape and even/flat surfaces. Therefore, for the examination purposes, the office presumes the linear shape in this case is a square or rectangular shape with flat surfaces. The limitation, “linear shape” has been addressed previously in an art rejection, but never in a 112b rejection. It should be further noted, the limitation is being addressed here in a 112b rejection in order to make the below rejection more clear. The limitation appears to be not a critical feature since it is merely mentioned in the specification. Please see below discussion.
The claims further recite, “the barrier does not physically contact the die”. It is unclear because in fact the barrier could physically contact the die through another element. The office presumes this limitation means the barrier is not directly physically in contact with the die or other the die and the barrier are separated by another element. Further clarification required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun et al. (US 2018/0315912, newly cited, hereinafter, Yun.)
In regard to claim 1, in figs. 4 and 12, Yun discloses a system, or package, 100 (para [0021]) comprising: 
a metal substrate, or lead frame, 110 (paras [0021-0022], the substrate comprising a lead 110-1/110-2 (para [0022] and fig. 3B); 
a solder barrier, or inner barrier, 124 (para [0029]) formed on the lead, the solder barrier including a linear shape from a top view of the system wherein the solder barrier is not exposed from a surface of the system (the top views, figs. 3C and 12, show the barrier is rectangular and has an even top surface, a linear shape. Furthermore, it should be noted, fig. 12 shows a different embodiment of the package where the barrier is not a continuous ring. This embodiment, however, is incorporated here to show the similar top view where the barrier has a linear shape. Nevertheless, this embodiment alternatively also discloses all of the current claimed limitations); 
a solder bump, or solder ball, 135 (para [0030]) adjacent the solder barrier, wherein the solder barrier is only on one side of the solder bump; and 
a die, or chip, 130 (para [0030]) having an active surface coupled to the solder bump, wherein the solder barrier does not physically in contact with the die (as shown in the embodiment of fig. 4, the solder barrier is separated from the die by a distance S. This feature is explicitly described by Yun in para [0054].)
Regarding claim 2, Yun further discloses wherein the solder barrier comprises a resin (paras [0034] and [0069].)
Regarding claim 3, Yun further suggesting a plating finish on the lead, entire substrate which includes the leads, wherein the solder barrier is formed on the plating finish (para [0023].)
Regarding claim 4, Yun further discloses wherein the solder barrier comprises metallic dots, or metal powder (para [0033].)
Regarding claim 5, Yun further comprising: a mold compound 122 and 140 formed over at least a portion of the substrate (para [0035].)
Regarding claim 6, wherein the die, (a flip-chip, para [[0006]) inherently comprises an integrated circuit electrically coupled to the lead through the solder balls (para [0048] and fig. 4, for example.)
Regarding claim 7, Yun further suggesting wherein the lead comprises copper (para [0023].)
Regarding claim 23, as addressed above, Yun further discloses wherein substrate comprises a plurality of leads 110-1/110-2 and forming gaps therebetween, the plurality of leads including the lead, wherein the solder barrier is one of a plurality of solder barriers formed on the plurality of leads,
wherein the solder bump is one of a plurality of solder bumps adjacent the plurality of solder barriers, wherein the active surface of the die is coupled to each of the plurality of solder bumps (see also figs. 3B and 4.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied to claim 1 above, and further in view of Nakazawa et al. (US 5,929,511, previously cited, hereinafter, Nakazawa.)
In regard to claims 8 and 9, Yun discloses all of the claimed limitations as mentioned above. Yun also suggests a plating finish on the substrate/leads with a highly reflective material such as silver (para [0023]), except the exact metals as currently claimed, nickel and palladium. Nevertheless, these metals are known in the art due to their conductivity/reflectivity and adhesion properties and availability at the time. For instance, Nakazawa, in figs. 1-4, discloses an analogous semiconductor package (para [0025]) including a semiconductor die 2 formed on a metal substrate 1 with copper leads 20(para [0026]), and the leads are plated with gold (layer 23), nickel (layer 21), and palladium (layer22), and gold layer 23, for example, in order to provide a good bond, or adhesion. This is common in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known materials as taught in order to take the advantage. Furthermore, regarding claim 9, silver (Ag) is also suggested by Yun, as mentioned above. This concludes the obviousness of using these known materials in a semiconductor package.
Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Nakazawa.
In regard to claims 18 and 21, similar to claim 1 above, Yun discloses most of the claimed limitations (see above discussions regarding claims 1 and 8-9, the discussions will not be repeated here.) 
Regarding claim 19, Yun also further teaches the lead, metal, made of copper. See above discussion regarding claim 7, also.
Regarding claim 20, wherein the solder barrier comprises a resin. See the above discussion regarding claim 2.
Regarding claim 21, see the above discussion regarding claim 23.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the limitation “linear shape” is also addressed above. 
Furthermore, there are also newly discovered prior art that disclose similar invention. For example, Greenwood et al., US 6,593, 545, which discloses a similar claimed invention, see Greenwood’s figures 3-5. Greenwood, discloses a metal substrate/leadframe 104B including leads 302 and a solder barrier, or non wettable barrier 106 on the leads. The barrier is not in contact with the die 502 and not being exposed. The devices are insulated by molding 508.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/               Primary Examiner, Art Unit 2814